Citation Nr: 1409500	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine degenerative disc disease with stenosis and spondylosis; initially evaluated as 10 percent disabling prior to November 1, 2010; 40 percent from November 1, 2010, to May 2, 2011, and 20 percent thereafter. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee Baker's cyst with medial meniscal tear and partial healed tear of the anterior cruciate ligament (ACL).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1978. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, granted service connection for lumbar spine disability and assigned a 10 percent disability evaluation effective July 7, 2008, and right knee disability and assigned a 10 percent disability evaluation effective July 7, 2008.    

During the pendency of the appeal, in an August 2012 rating decision the RO increased the disability evaluation for the lumbar spine disability to 40 percent effective November 1, 2010, and 20 percent effective May 3, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In March 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last evaluated for his disabilities in May 2011.  During his March 2013 hearing, he testified that his disabilities had both worsened since he was last examined.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's lumbar spine and right knee disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In addition, the record reflects that the Veteran has continued to receive treatment through the VA Medical Center (VAMC) and during his March 2013 he testified to recent clinical visits.  On remand, all outstanding medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VAMC treatment records, to specifically include those dated since August 2012.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.  

2. Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disability, to include but not limited to bladder or bowel impairment.   

The examiner should also address the impact of the Veteran's lumbar spine disability on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

3. Schedule the Veteran for an examination in order to determine the current level of severity of his right knee disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any tests and studies deemed necessary by the examiner must be conducted.  All findings must be reported in detail.  

The examiner must describe all pertinent symptomatology associated with the Veteran's knee disabilities and should provide the following information:  

The examiner must specifically state range of motion findings, to include where pain begins.

The examiner must comment on whether this disability exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms). 

The examiner must discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The examiner must opine as to whether the Veteran has subluxation or lateral instability of the right knee and if he does, should describe its severity.

The examiner must also provide an opinion concerning the impact of the Veteran's knee disorder on the Veteran's ability to work to include whether the Veteran is unemployable because of the service-connected disability. 

The supporting rationale for all opinions expressed must be provided. 


4. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that they were sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. Thereafter, readjudicate the Veteran's claims for an  increased evaluation for lumbar spine disability, taking into consideration the neurological manifestations to include right lower extremity radiculopathy, and right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


